For Immediate Release Date:April 24, 2013 Contact:Roger S. Deacon Chief Financial Officer Phone:(215) 775-1435 FOX CHASE BANCORP, INC. ANNOUNCES INCREASED EARNINGS FOR THE THREE MONTHS ENDED MARCH 31, 2013 (Declares Dividend of $0.06 Per Share) HATBORO, PA. April 24, 2013 – Fox Chase Bancorp, Inc. (the “Company”) (NASDAQ GS: FXCB), the holding company for Fox Chase Bank (the “Bank”), today announced net income of $1.8 million, or $0.16 per diluted share, for the three months ended March 31, 2013, compared to net income of $1.2 million, or $0.10 per diluted share, for the three months ended March 31, 2012. Commenting on the performance for the quarter, Thomas M. Petro, President and Chief Executive Officer said, “We are pleased with our financial performance for the quarter as diluted earnings per share increased by 60% to $0.16 per share and our return on assets increased to 0.68%.Our business strategy, which is focused on building commercial relationships, continues to generate an increase in commercial loans, which represented 74% of our loan portfolio at March 31, 2013. While economic conditions remain challenging in our markets, we did see improvement in certain asset quality metrics, which resulted in lower credit costs compared to prior quarters.We continue to remain focused on increasing profitability, building our commercial loan portfolio and reducing nonperforming assets.” Highlights for the quarter ended March 31, 2013 included: · Total assets were $1.09 billion at March 31, 2013 and December 31, 2012.Total loans were $677.5 million at March 31, 2013, a decrease of $6.4 million, or 0.9%, from $683.9 million at December 31, 2012. Total commercial loans increased $6.7 million, or 1.3%, primarily due to increases of $16.0 million in commercial and industrial loans and $4.5 million in multi-family and commercial real estate loans, partially offset by a decrease of $13.8 million in commercial construction loans. As expected, one- to four-family residential mortgage loans decreased $8.6 million due to normal amortization exceeding new loans originated and consumer loans decreased $4.0 million. · Total stockholders’ equity was $179.4 million at March 31, 2013, a decrease of $2.1 million from $181.5 million at December 31, 2012, primarily due to the repurchase of 101,000 shares of Company common stock at an aggregate cost of $1.7 million. · Return on assets improved to 0.68% for the three months ended March 31, 2013, compared to 0.47% for the three months ended March 31, 2012. · Net interest income decreased $67,000, or 0.8%, to $7.9 million for the three months ended March 31, 2013, compared to $8.0 million for the three months ended March 31, 2012. The net interest margin was 3.07% for the three months ended March 31, 2013 compared to 3.11% for the three months ended December 31, 2012 and 3.23% for the three months ended March 31, 2012. · The efficiency ratio improved to 63.1% for the three months ended March 31, 2013 from 64.7% for the three months ended March 31, 2012; · Total noninterest income increased $360,000 to $1.1 million for the three months ended March 31, 2013 compared to $694,000 for the three months ended March 31, 2012 primarily due to a gain on sale of investment securities of $361,000 in 2013; · Noninterest expense increased $35,000, or 0.6%, to $5.7 million for the three months ended March 31, 2013, compared to $5.6 million for the three months ended March 31, 2012.Assets acquired through foreclosure expense increased $170,000, of which $196,000 related to an increase in valuation adjustments on assets acquired through foreclosure. Valuation adjustments on assets acquired through foreclosure were $241,000 for the three months ended March 31, 2013 compared to $45,000 for the three months ended March 31, 2012. Salaries, benefits and other compensation increased $166,000, or 5.0%, for the three months ended March 31, 2013 compared to the three months ended March 31, 2012, primarily as a result of increased staffing costs.These increases were offset by a $181,000 decrease in professional fees primarily due to lower loan work-out expense and a $48,000 decrease in data processing costs related to a renegotiated data processing contract that became effective in January 2013. · Noninterest expense decreased $762,000, or 11.8%, to $5.7 million for the three months ended March 31, 2013, compared to $6.4 million for the three months ended December 31, 2012. Assets acquired through foreclosure expense decreased $743,000, of which $738,000 related to a decrease in valuation adjustments on assets acquired through foreclosure. Valuation adjustments on assets acquired through foreclosure were $241,000 for the three months ended March 31, 2013 compared to $979,000 for the three months ended December 31, 2012. Additionally, professional fees decreased by $91,000 due to lower loan work-out expense and data processing costs decreased by $40,000 due to the renegotiated data processing contract that became effective in January 2013. These decreases were offset by a $115,000, or 3.4% increase, in salaries, benefits and other compensation for the three months ended March 31, 2013 compared to the three months ended December 31, 2012, primarily as a result of seasonal related payroll expense. Credit related items as of and for the quarter ended March 31, 2013 include: · The allowance for loan losses was $11.6 million, or 1.68% of total loans, at March 31, 2013 compared to $11.2 million, or 1.61% of total loans, at December 31, 2012; · The provision for loan losses was $640,000 for the three months ended March 31, 2013, compared to $1.3 million for the three months ended March 31, 2012; · Total credit related costs, which include (i) provision for loan losses, (ii) valuation adjustments on assets acquired through foreclosure, offset by (iii) net (loss) gain on sale of assets acquired through foreclosure, totaled $885,000 for the three months ended March 31, 2013, compared to $1.4 million for the three months ended December 31, 2012 and $1.3 million for the three months ended March 31, 2012. · Net loan charge-offs totaled $207,000 for the three months ended March 31, 2013, compared to $492,000 for the three months ended December 31, 2012 and $2.1 million for the three months ended March 31, 2012. · Nonperforming assets totaled $24.3 million, or 2.24% of total assets, at March 31, 2013 compared to $25.6 million, or 2.36% of total assets, at December 31, 2012. · Delinquent loans totaled $1.6 million at March 31, 2013 compared to $2.1 million at December 31, 2012. The Company also announced that its Board of Directors declared a cash dividend of $0.06 per outstanding share of common stock. The dividend will be paid on or about May 23, 2013 to stockholders of record as of the close of business on May 9, 2013. Fox Chase Bancorp, Inc. will host a conference call to discuss first quarter 2013 results on Thursday, April 25, 2013 at 9:00 am EDT.The general public can access the call by dialing (888) 317-6016.A replay of the conference call will be available through June 7, 2013 by dialing (877) 344-7529; use Conference ID: 10027521. Fox Chase Bancorp, Inc. is a stock holding company of Fox Chase Bank. The Bank is a federally chartered savings bank originally established in 1867.The Bank offers traditional banking services and products from its main office in Hatboro, Pennsylvania and ten branch offices in Bucks, Montgomery, Chester, Delaware and Philadelphia Counties in Pennsylvania and Atlantic and Cape May Counties in New Jersey.For more information, please visit the Bank’s website at www.foxchasebank.com. This news release contains forward-looking statements within the meaning of the federal securities laws. Forward-looking statements can generally be identified by the fact that they do not relate strictly to historical or current facts.They often include words like “believe,” “expect,” “anticipate,” “estimate” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.”Statements in this release that are not strictly historical are forward-looking and are based upon current expectations that may differ materially from actual results.These forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those anticipated by the statements made herein.These risks and uncertainties involve general economic trends, changes in interest rates, loss of deposits and loan demand to other financial institutions, substantial changes in financial markets; changes in real estate value and the real estate market, regulatory changes, possibility of unforeseen events affecting the industry generally, the uncertainties associated with newly developed or acquired operations, the outcome of pending litigation, and market disruptions and other effects of terrorist activities.The Company undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unforeseen events, except as required under the rules and regulations of the Securities and Exchange Commission. CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in Thousands, Except Per Share Data) Three Months Ended March 31, (Unaudited) INTEREST INCOME Interest and fees on loans $ $ Interest on mortgage related securities Interest on investment securities available-for-sale Taxable 71 93 Nontaxable 19 Other interest income 1 3 Total Interest Income INTEREST EXPENSE Deposits Short-term borrowings 32 5 Federal Home Loan Bank advances Other borrowed funds Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after Provision for Loan Losses NONINTEREST INCOME Service charges and other fee income Net (loss) gain on sale of assets acquired through foreclosure (4
